DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a CON of PCT/JP2019/028515 filed 07/19/2019. This application also claims foreign priority to JP2018139239 filed 07/25/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted were filed on 03/29/2021 and 04/25/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5-6 recite the limitation “wherein the cover rib is disposed more inside the battery accommodation portion than the sidewall of the battery accommodation portion”. It is unclear how the cover rib or a structure may be disposed “more inside” than the sidewall or another structure. For purposes of examination, it will be interpreted for the cover rib to encompass a smaller area than the sidewall thereby having the sidewall surround the cover rib within the accommodation portion.
	Claims 7-8 recite a similar limitation as claims 5-6, “wherein the cover rib is disposed more outside the battery accommodation portion than the sidewall of the battery accommodation portion”. It is similarly unclear how the cover rib may be disposed “more outside” than the sidewall. For purposes of examination, it will be interpreted for the cover rib to encompass a larger area than the sidewall thereby having the cover rib surround the sidewall within the accommodation portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 12-13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20080194960) in view of Wada (JP2015103869).
Regarding claim 1, Randall teaches an ultrasound probe (14) (Fig. 2, [0067]) comprising:
a transducer array (20) ([0068]);
a housing body (18 & 19) having a battery accommodation portion (19) (Figs. 2-3, [0068], [0132-0133], wherein the battery pack 16 and enclosure 19 mates with the housing 18 at a proximal end of the probe);
a battery (17) that is accommodated in the battery accommodation portion (19) of the housing body (18) (Figs. 2-3, [0068]);
a battery cover (36) that is attachably and detachably mounted on the housing body to cover the battery accommodation portion ([0070], [0094], wherein battery cover 36 can be removably attached to clamshells 30 and 32 of the housing, and [0131-133] wherein battery cover 36 mates with the battery pack 16 and thereby covers the enclosure 19).
However, Randall fails to teach the battery cover having a cover rib protruding toward the battery accommodation portion; and an elastically deformable waterproof packing that is disposed between a side surface of the cover rib of the battery cover and the housing body, wherein the waterproof packing is elastically compressed between the side surface of the cover rib and the housing body, and restrains water from entering the battery accommodation portion from between the housing body and the battery cover.
Wada teaches a portable terminal having waterproof structure using double-sided tape ([0005]). Wada teaches the portable terminal being a telephone or smart phone with a battery pack (37) ([0016]). Wada teaches the housing (3) is composed of a front side cabinet (7) and a back side cabinet (9) ([0017]). Wada teaches the back side cabinet (9) has a battery accommodation portion (77) for housing the battery pack (37) (Fig. 7, [0060]). Wada further teaches a rear cover (75) is fixed to the back side cabinet (9) ([0060], wherein the rear cover comprises a battery cover). Wada teaches the rear cover to include a rectangular frame shaped waterproof rib (76), whose inner periphery is a size larger than the outer shape of the battery pack (37), and the rib (76) comprises a protruding ridge portion protruding from the rear cover (75) ([0061], wherein the waterproof rib comprises a cover rib). Wada further teaches waterproof packing comprised of elastic rubber covers the waterproof rib (76) and is pressed against an inner peripheral surface of the battery accommodation portion (77), resulting in a waterproof seal ([0061]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall to include a cover rib and waterproof packing disposed between the housing and cover rib. Modifying Randall with the teachings of Wada ([0061]) would further improve the ability to waterproof the device.
	Regarding claim 2, Randall in view of Wada teaches the invention as claimed above in claim 1.
	However, Randall fails to teach wherein the cover rib has a closed shape extending along a whole periphery of the battery accommodation portion, and the waterproof packing is disposed along a whole periphery of the cover rib.
	Wada teaches the waterproof rib (76) having a rectangular frame that is slightly larger than the outer shape of the battery (37) and is covered with elastic rubber waterproof packing (Fig. 7, [0061]). Figure 7 shows the rib (76) having a closed shape which would extend along a periphery of the battery accommodation portion (77) once covered. The waterproof packing covering the rib comprises it being disposed along the periphery of the rib.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall to have the rib have a closed frame shape, extend along the whole periphery of the battery, and the waterproof packing covering the rib along the whole periphery as taught by Wada (Fig. 7, [0061]). Doing so would seal the entirety of the battery accommodation space from water at all sides, thereby waterproofing the enclosure and not allowing for there to be any cracks, gaps, or leaks.
Regarding claims 3 and 4, Randall in view of Wada teaches the invention as claimed above in claims 1 and 2.
However, Randall fails to teach wherein the battery accommodation portion has a battery fixing surface to which the battery is fixed, and a sidewall that protrudes from the battery fixing surface toward the battery cover, and the waterproof packing is elastically compressed between the side surface of the cover rib and the sidewall of the battery accommodation portion.
Wada teaches the battery accommodation portion (77) also includes an exposed circuit board (35) to which the battery pack (37) is attached to (Fig. 7, [0060]). Wada further teaches the accommodation portion (77) has an inner peripheral surface to which the waterproof packing is pressed against with the rib (Fig. 7, [0061]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall to fix the battery in place within the accommodation portion and have the waterproof packing press against the waterproof rib and inner peripheral surface of the accommodation portion as taught by Wada (Fig. 7, [0060-0061]). Modifying Randall to fix the battery in place would more tightly secure it and prevent its jiggling from possibly disturbing the waterproof seal. Additionally, having the packing compressed against the rib and inner peripheral surface of the battery housing provides for a stronger seal as the compression ensures all possible gaps are filled, thus making the enclosure waterproof.
Regarding claims 5 and 6, Randall in view of Wada teaches the invention as claimed above in claim 3 and 4.
However, Randall fails to teach wherein the cover rib is disposed more inside the battery accommodation portion than the sidewall of the battery accommodation portion, and the waterproof packing is elastically compressed between the side surface of the cover rib and an inner wall surface of the sidewall of the battery accommodation portion.
	Wada teaches the waterproof rib (76) having a rectangular frame that is slightly larger than the outer shape of the battery (37) and is covered with elastic rubber waterproof packing (Fig. 7, [0061]). Wada further teaches the waterproof packing is compressed against the inner peripheral surface of the housing portion (77)  (Fig. 7, [0061]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall to such that the cover rib is disposed more inside relative to the inner peripheral surface of the battery housing and to compress the waterproof packing between the two as taught by Wada (Fig. 7, [0061]). Having the cover rib disposed more inside than a sidewall of the battery housing portion would result in not needing a groove as shown by Wada (Fig. 7) or the device being larger due to the cover rib attaching to the housing’s exterior. Furthermore, compressing the waterproof packing ensures possible gaps being filled, thus making the enclosure waterproof.
Regarding claims 12 and 13, Randall in view of Wada teaches the inventions as claimed above in claims 3 and 5.
However, Randall fails to teach wherein the battery accommodation portion is a recess portion formed in the housing body, the battery fixing surface constitutes a bottom portion of the recess portion, and the sidewall of the battery accommodation portion constitutes a side portion of the recess portion.
Wada teaches the housing portion (77) is an opening for partially exposing the circuit board (35) and having the battery (37) attach to the circuit board (35) (Fig. 7, [0060], wherein an opening comprises a recess). Figure 7 shows the battery fixing surface (the circuit board 35) below the housing portion (77), thereby constituting the bottom surface of the recess portion. Furthermore, Wada teaches waterproofing rib (76) and waterproof packing to press against the inner peripheral surface of the housing portion (77) (Fig. 7, [0061], wherein “inner peripheral surface” comprises a side wall of the recess 77). Figure 7 shows the rib (76) and recess (77) are configured to contain the battery (37), wherein the side walls of the recess (77) become adjacent to the rib (76).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall to form a recess in the housing body for the battery, fix the battery to the bottom surface of the recess, and have the sidewalls comprise a side of the recess as taught by Wada (Fig. 7, [0060-0061]). By forming a recess in the housing body for the battery, as opposed to exteriorly attaching the battery to the ultrasound probe, size of the probe is minimized. Furthermore, fixing the battery to a bottom surface of the recess allows for a greater surface area of the battery to be fixed and thus strengthen the fixation as opposed to fixing the battery to a side surface of a recess since battery packs are typically wide in a horizontal direction. Lastly, it would have been obvious to one of ordinary skill in the art for the sidewall to comprise a side portion of the housing or recess portion. If the sidewall comprised instead a center portion of the recess, it would interfere with the placement and fitting of the battery into the recess, as well as the compression of a waterproof packing between the rib and sidewall. Having the sidewalls be located at the sides of the recess would allow for an easy fit of the battery into the recess, minimizing wasted space, and allow for a cover rib to more easily mate with it.
Regarding claim 15, Randall in view of Wada teaches the invention as claimed above in claim 1.
However, Randall fails to teach wherein the waterproof packing is fixed to the side surface of the cover rib.
Wada teaches the waterproof rib (76) being larger in size than the battery (37), allowing for the rib (76) to encase or cover the battery ([0061]). Wada also teaches the waterproof rib (76) having a protruding ridge portion protruding from the rear cover (75) and is covered with elastic rubber waterproof packing ([0061]). Wada further teaches the waterproof packing is pressed against the inner peripheral surface of the housing (77) for the battery ([0061], wherein the inner peripheral surface comprises a side wall of the housing portion 77). Since the waterproof packing is covered over the rib (76) and also presses against a side wall of the housing portion (77) in which the rib is adjacent to, Wada therefore teaches the waterproof packing to cover at least a side surface of the cover rib.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall to cover at least a side surface of the rib with the waterproof packing as taught by Wada (Fig. 7, [0061]). Covering the side surface with waterproof packing would allow for the gap between the rib and the sidewall of the battery accommodation portion or battery housing to be filled/sealed and thus waterproof, as recognized by Wada ([0061]).
Regarding claim 17, Randall in view of Wada teaches the invention as claimed above in claim 1.
Randall further teaches wherein the housing body (18 & 19) has a prismatic or columnar shape extending along a center axis, and the transducer array (20) is disposed at one end of the housing body along the center axis (Figs. 2-3). Figures 2 and 3 clearly show the ultrasound probe’s housing body (18 & 19) forming a columnar shape extending along a center axis or longitudinally. Figure 3 shows the rectangular transducer array (20) disposed at the distal end of the ultrasound probe along a center axis behind an acoustic window (38).
Regarding claim 19, Randall in view of Wada teaches the invention as claimed above in claim 17.
Randall further teaches wherein the battery cover (36) is disposed at the other end of the housing body (18 & 19) along the center axis (Fig. 3). Figure 3 shows the battery cover/panel (36) is disposed at an end opposite to the transducer array (20).
Claim(s) 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20080194960) in view of Wada (JP2015103869) as applied to claims 3 and 4 above, and further in view of Hong (CN103413901).
Regarding claims 7 and 8, Randall in view of Wada teaches the inventions as claimed above in claims 3 and 4.
However, Randall fails to teach wherein the cover rib is disposed more outside the battery accommodation portion than the sidewall of the battery accommodation portion, and the waterproof packing is elastically compressed between the side surface of the cover rib and an outer wall surface of the sidewall of the battery accommodation portion.
Hong teaches a battery cover (100) for an electronic device (Fig. 1, [0031]). Hong teaches the rear case (300) of the electronic device is provided with a battery compartment in which the battery (400) is placed (Fig. 1, [0048]). Hong further teaches the battery cover (10) has a sealing rib (106) which is placed in the groove (303) of the rear case (300) ([0047]). Hong teaches a waterproof sealing sheet (200) is pressed into the groove (303) by the sealing rib (106) to realize a waterproof sealing (Fig. 5, [0047-0048]). As can be seen from figure 5, the rib (106) is disposed more outside of the battery compartment than the sidewall formed by the groove (303), and the sealing sheet (200) is compressed between both (and bottom) sides of the rib (106) and an outer wall surface of the sidewall formed by the groove (303).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall to create a groove in the battery housing for the cover rib to attach to and to compress a waterproof sealing sheet as taught by Hong (Fig. 5, [0047-0048]). Hong teaches this method also suitably achieves a dustproof and waterproof seal ([0047-0048]). Therefore, the modification would further improve waterproofing the device.
Regarding claim 14, Randall in view of Wada and Hong teaches the invention as claimed above in claim 7.
However, Randall fails to teach wherein the battery accommodation portion is a recess portion formed in the housing body, the battery fixing surface constitutes a bottom portion of the recess portion, and the sidewall of the battery accommodation portion constitutes a side portion of the recess portion.
Wada teaches the housing portion (77) is an opening for partially exposing the circuit board (35) and having the battery (37) attach to the circuit board (35) (Fig. 7, [0060], wherein an opening comprises a recess). Figure 7 shows the battery fixing surface (the circuit board 35) below the housing portion (77), thereby constituting the bottom surface of the recess portion. Furthermore, Wada teaches waterproofing rib (76) and waterproof packing to press against the inner peripheral surface of the housing portion (77) (Fig. 7, [0061], wherein “inner peripheral surface” comprises a side wall of the recess 77). Figure 7 shows the rib (76) and recess (77) are configured to contain the battery (37), wherein the side walls of the recess (77) become adjacent to the rib (76).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall to form a recess in the housing body for the battery, fix the battery to the bottom surface of the recess, and have the sidewalls comprise a side of the recess as taught by Wada (Fig. 7, [0060-0061]). By forming a recess in the housing body for the battery, as opposed to exteriorly attaching the battery to the ultrasound probe, size of the probe is minimized. Furthermore, fixing the battery to a bottom surface of the recess allows for a greater surface area of the battery to be fixed and thus strengthen the fixation as opposed to fixing the battery to a side surface of a recess since battery packs are typically wide in a horizontal direction. Lastly, it would have been obvious to one of ordinary skill in the art for the sidewall to comprise a side portion of the housing or recess portion. If the sidewall comprised instead a center portion of the recess, it would interfere with the placement and fitting of the battery into the recess, as well as the compression of a waterproof packing between the rib and sidewall. Having the sidewalls be located at the sides of the recess would allow for an easy fit of the battery into the recess, minimizing wasted space, and allow for a cover rib to more easily mate with it.
Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20080194960) in view of Wada (JP2015103869) as applied to claims 3 and 5 above, and further in view of Qian (US20180077793).
Regarding claims 9 and 10, Randall in view of Wada teaches the inventions above in claims 3 and 5.
However, Randall fails to teach wherein the battery is fixed to the battery fixing surface by a double-sided tape.
Qian teaches electronic apparatus including a main body (10), a battery (30), and a battery compartment (13) (Figs. 1-2, [0028]). Qian further teaches the battery compartment (13) to include a flexible circuit board (21) ([0028-0029]), and the flexible circuit board (21) includes an extension segment (215) (Figs. 3 & 5, [0032]). Qian teaches the battery (30) is fixed to the surface of the extension segment (215) via two-sided tape (Claim 11, [0014], [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall to use double-sided tape to fix the battery to a surface as taught by Qian ([0014], [0040]). Applying double-sided tape to the battery and a surface would have yielded the predictable result of fixing the battery in place. One of ordinary skill in the art would recognize double-sided tape being a known technique or method to fix objects to one another.
 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20080194960) in view of Wada (JP2015103869) and Hong (CN103413901) as applied to claim 7 above, and further in view of Qian (US20180077793).
Regarding claim 11, Randall in view of Wada and Hong teaches the invention as claimed above in claim 7.
However, Randall fails to teach wherein the battery is fixed to the battery fixing surface by a double-sided tape.
Qian teaches electronic apparatus including a main body (10), a battery (30), and a battery compartment (13) (Figs. 1-2, [0028]). Qian further teaches the battery compartment (13) to include a flexible circuit board (21) ([0028-0029]), and the flexible circuit board (21) includes an extension segment (215) (Figs. 3 & 5, [0032]). Qian teaches the battery (30) is fixed to the surface of the extension segment (215) via two-sided tape (Claim 11, [0014], [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall to use double-sided tape to fix the battery to a surface as taught by Qian ([0014], [0040]). Applying double-sided tape to the battery and a surface would have yielded the predictable result of fixing the battery in place. One of ordinary skill in the art would recognize double-sided tape being a known technique or method to fix objects to one another.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20080194960) in view of Wada (JP2015103869) as applied to claim 3 above, and further in view of Tsurumaki (JP3168946).
Regarding claim 16, Randall in view of Wada teaches the invention as claimed above in claim 3.
However, Randall fails to teach wherein the waterproof packing is fixed to the sidewall of the battery accommodation portion.
Tsurumaki teaches a mobile phone ([0008]). Tsurumaki teaches the mobile phone having a battery pocket (6) to contain a battery (5), which may be covered with a battery lid (7) ([0010], wherein the battery pocket comprises a battery accommodation portion and the battery lid comprises a cover lid). Tsurumaki further teaches a groove (8) may be formed surrounding the outer periphery of the battery pocket (6), wherein the waterproof packing (9) is fixed (Figs. 1-3, [0010]). Tsurumaki also teaches the battery lid (7) to include a rib (10) that is pressed against the waterproof packing 9 ([0011-0012]). Figures 1-3 show the waterproof packing (9) is fixed to the periphery of the battery accommodation portion (6) rather than to the rib (10) of the cover lid (7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall to affix the waterproof packing to the periphery of the battery housing as taught by Tsurumaki (Figs. 1-3, [0010]). Tsurumaki teaches by pressing the rib (10) against the waterproof packing (9) of the battery pocket (6), entry of water is prevented ([0011]). Tsurumaki additionally teaches the waterproof packing may be attached to either the surface of the battery accommodation portion or the rib of the cover lid ([0006]), signifying the surface it is fixed to does not matter as both achieve the same function of waterproofing the battery pocket.
Claim(s) 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20080194960) in view of Wada (JP2015103869) as applied to claim 17 above, and further in view of Huang (US20180353153).
Regarding claim 18, Randall in view of Wada teaches the invention as claimed above in claim 17.
However, Randall fails to teach wherein the battery cover extends in parallel with the center axis and is disposed on a side surface of the housing body.
Huang teaches an ultrasound probe comprising a doppler fetal heartbeat monitor (1000) (Figs. 1-4, [0042-0043]). Huang teaches the probe (1000) to comprise a housing (100) and an ultrasonic transducer (500) ([0043]). Huang teaches the housing (100) to include an upper housing (110), a lower housing (120), and a head housing (130) ([0061]). Huang further teaches the housing (100) includes a battery compartment (121) to accommodate a battery (600) ([0051]). Huang teaches the lower housing (120) includes the recessed battery compartment (121) ([0062]) and a battery compartment cover body (126), wherein the cover body (126) is detachably mounted (Fig. 4, [0079]). Figure 4 shows the battery cover (126) extends in parallel with a center axis of the probe (1000) and is disposed on a side (lower) surface (120) of the housing body (100).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall to have the battery compartment and battery cover to be disposed on a side surface of the housing body such that the battery cover extends in parallel with the center axis as taught by Huang (Fig. 4). Modifying Randall with the teachings of Huang would allow for the use of non-rechargeable batteries as taught by Huang ([0079]). In contrast, Randall teaches using a rechargeable battery (17) attached to the proximal end of the probe (Fig. 3, [0068]). The addition of being able to use non-rechargeable batteries would improve flexibility of the device by having multiple sources it may draw power from.
Regarding claim 20, Randall in view of Wada teaches the invention as claimed above in claim 1.
However, Randall fails to teach wherein the waterproof packing is formed of silicone rubber or fluororubber.
Huang teaches an ultrasound probe comprising a doppler fetal heartbeat monitor (1000) (Figs. 1-4, [0042-0043]). Huang teaches the probe (1000) to comprise a housing (100) and an ultrasonic transducer (500) ([0043]). Huang teaches of using a soft silicone rubber sleeve to enhance a waterproof design, preventing liquid water from entering the ultrasound probe (1000) ([0072]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall to have the waterproof packing comprise silicone rubber as taught by Huang ([0072]). Doing so would improve the waterproof performance of the probe as recognized by Huang ([0072]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOMMY T LY/Examiner, Art Unit 3793 
/Bill Thomson/Supervisory Patent Examiner, Art Unit